DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. The applicant asserts that the prior art does not teach; wherein applying the set of non-local means weights to the first denoised image comprises multiplying a weight, from the set of non-local means weights, by a candidate pixel of the first denoised image. The examiner disagrees with the applicant. The applicant asserted that in the second filtering pass, the variance of the first pass output is needed to compute regression weights therefore, Bitterli is not understood to describe applying a same set of non-local means weights to the image again in the second pass. The examiner asserts that Bitterli teaches multiple methods of denoising an image. The applicant has referred to a passage for computing regression weights and not NLM weights. Bitterli et al teaches in Paragraph [0027] weights of the non-local means (NLM) filter may be used as the regression kernel. The NLM filter is a filter that uses weights computed from a patch-wise metric and, in particular, the distance metric in the NLM filter is the relative square distance between corresponding pixel pairs, averaged over two patches. The examiner asserts that this weight computation is then used for both the first and second denoising passes. Bitterli et al further teaches on Paragraph [0038] the denoising application may use a two-step filtering process to minimize noise resulting from residual filtering artifacts in the feature buffers propagating directly to the filtered output after the first order regressions. In the two-step process, the denoising application first uses the feature buffers from each set of buffers in a cross-filtering (or non-cross-filtering) scheme, with the NLM weights computed from the feature buffers of one set being used to filter the feature buffers of the other set (or the same set or an average of the sets), and vice versa. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0089806 A1 Bitterli et al.
2:	As for Claim 15, Bitterli discloses a system [Figures 3, 5 and 6: A system 600] comprising: An image sensor [Camera] configured to capture an image [Rendered image 200] [Figure 3: Rendered image 200] [A camera is used to capture images and render images to storage 620 and as seen in figure 3: The rendered image 200 is captured]; and A processing apparatus [CPU 610, Memory 660 comprising Denoising application 662 and Storage 620 for storing rendered images and denoised images] configured to: Receive the image [Figure 3: Rendered image 200] from the image sensor [Storage 620 receives and store rendered images such as rendered image 200 that is captured by the camera]; Determine a set of non-local means weights [NLM weights or regression weights] for the image [Figure 3: Rendered image 200] [Sections, 0027, 0038 and 0039: NLM weights or regression weights are computed for rendered images]; Apply the set of non-local means weights [NLM weights or regression weights] to the image to obtain a first denoised image [Section 0039: As seen in figure 3: In a first filtering pass 310 the denoising application 602 applies NLM weights or regression weights to the 
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach ; apply the set of weights to the image to obtain a first denoised image, wherein the subject pixel of the first denoised image is determined based on the weight multiplied by the candidate pixel of the image; check whether a noise level of the first denoised image satisfies a condition; iteratively apply the set of weights to the first denoised image until the condition is satisfied to obtain a second denoised image; and store, display, or transmit an output image based on the second denoised image when taken in combination with all the limitations of the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 8, 2021